SUPERIOR COURT

OFTHE
STATE OF DELAWARE
E. SCOTT BRADLEY l The Circle, Suite 2
JUDGE GEoRGETOwN, DE 19947
TELEPHONE (302) 856-5256
January 28, 2019
Jeffrey G. Vincent William T. Deely, Esquire
SBI # 008601009 Schwartz & Schwartz, P.A.
J ames T. Vaughn Correctional Center 1140 South State Street
1181 Paddock Road Dover, DE 19901

Smyrna, DE 19977
Daniel A. Strumpf, Esquire
Offlce of the Defense Services
14 The Circle, Z“d Floor
Georgetown, DE 19947
RE: State of Delaware v. Jeffrey G. Vincent
Def. Id. No. 1707014103

Dear Counsel and Mr. Vincent:

This is my decision on Rule 61 Counsel’s Motion to Withdraw as Counsel and
Defendant Jeffrey G. Vincent’s Motion for Postconviction Relief. On July 19, 2017,
Vincent Was arrested and charged With Rape in the First Degree, Attempted Rape in
the First Degree, Possession Of a Deadly Weapon During the Comrnission of a
Felony, and Unlawful Sexual Contact in the First Degree. The charges arose out of

Vincent’s rape of his girlfriend’s aunt. At the time of the rape, Vincent had been

temporarily living at the victim’s residence Vincent admitted to nearly every detail
of the victim’s allegations during his interview With the police. On November 22,
2017, Vincent pled guilty to one count each of Rape in the First Degree and
Possession of a Deadly Weapon During the Commission of a Felony. The plea
agreement specified that the State Would drop Vincent’s remaining charges and
recommend a sentence of 50 years at Level 5, suspended after serving 33 years at
Level 5 for 8 years at Level 3 probation on the charge of Rape in the First Degree,
and 25 years at Level 5, suspended after serving 2 years at Level 5 for 2 years at
Level 3 probation on the charge of Possession of a Deadly Weapon During the
Commission of a Felony. I sentenced Vincent in accordance With the State’s
recommendation in the plea agreement However, the initial Sentencing Order failed
to give Vincent credit for 126 days that he had previously served and to specify the
custody period on the rape charge. I issued a corrected Sentencing Order on
November 30, 2017.

On April 13, 2018, Vincent filed a Motion for Postconviction Relief. Rule 61
Counsel Was assigned to Vincent. Vincent alleges 1) that Trial Counsel told him after
he had taken the plea that the prosecutor had told Trial Counsel that the prosecutor
had “no case,” 2) that he Was mentally and emotionally impaired When he pled guilty,

and 3) that he did not receive the sentence that he agreed to in the plea agreement.

After a thorough review of the record, Rule 61 Counsel believes none of Vincent’s

claims for relief are meritorious. Rule 61 Counsel has filed a Motion to Withdraw as

Counsel for Vincent.
Motion to Withdraw as Counsel

I will first consider Rule 61 Counsel’s Motion to Withdraw. Rule 61(e)(2)
provides:

If counsel considers the movant’s claim to be so lacking in merit that

counsel cannot ethically advocate it, and counsel is not aware of any

other substantial ground for relief available to the movant, counsel may

move to withdraw. The motion shall explain the factual and legal basis

for counsel’s opinion and shall give notice that the movant may file a

response to the motion within 30 days of service of the motion upon the
movant.

In his Motion to Withdraw, Rule 61 Counsel stated that he reviewed the trial record,
discovery materials, other documents from Vincent and Trial Counsel, and records
from the Department of Correction. Rule 61 Counsel represents that he performed
a detailed and thorough investigation into Vincent’s grounds for relief, and
determined each to be without merit. Rule 61 Counsel further represented that,
following a careful review of the record, he found no other substantial ground for
relief available to the Vincent. The Motion to Withdraw includes a detailed
description of both the factual and legal basis for Rule 61 Counsel’s opinion and

properly informed Vincent that he would have 30 days to respond. Vincent did not

respond.

I also conducted my own review of the record, and am satisfied that Rule 61
Counsel properly determined that Vincent does not have a meritorious claim. For the
above reasons, Rule 61 Counsel’s Motion to Withdraw is GRANTED.

Rule 61 Counsel is reminded about his continuing duty under Rule 61(e)(7)(ii)
regarding notification to Vincent.

Motion For Postconviction Relief

This is Vincent’s first Motion for Postconviction Relief and it was filed in a
timely manner. Rule 61 Counsel was assigned to Vincent. Vincent alleges 1) that
Trial Counsel told him after he had taken the plea that the prosecutor had told Trial
Counsel that the prosecutor had “no case,” 2) that he was mentally and emotionally
impaired when he pled guilty, and 3) that he did not receive the sentence that he
agreed to in the plea agreement Rule 61 Counsel has found Vincent’s claims to be
without merit. Trial Counsel has filed an affidavit in response to Vincent’s
allegations
I. Ineffective Assistance of Counsel

Vincent alleges that Trial Counsel told him after he had taken the plea that the
prosecutor had told Trial Counsel that the prosecutor had “no case.” The United

States Supreme Court has established the proper inquiry to be made by courts when

deciding a motion for postconviction relief.l In order to prevail on a claim for
ineffective assistance of counsel pursuant to Superior Court Criminal Rule 61, the
defendant must show: “( 1) counsel’s representation fell below an objective standard
of reasonableness; and (2) counsel’ s actions were so prejudicial that, but for counsel’ s
errors, the defendant would not have pled guilty and would have insisted on going to
trial.”2 Further, a defendant “must make and substantiate concrete allegations of
actual prejudice or risk summary dismissal.”3 It is also necessary that the defendant
“rebut a ‘strong presumption’ that trial counsel’s representation fell within the ‘wide
range of reasonable professional assistance,’ and this Court must eliminate from its
consideration the ‘distorting effects of hindsight when viewing that representation ’ ”4
There is no procedural bar to claims of ineffective assistance of counsel.5

l find that Vincent’s ineffective assistance of counsel claim does not meet the

Stricklana' standard. Rule 61 Counsel examined the record and found no merit to

Vincent’ s claim. Rule 61 Counsel noted that prior to the plea colloquy, Trial Counsel

 

' Strickland v. Washington, 466 U.S. 668 (1984).

2 State v. Thompson, 2003 WL 21244679 (Del. Super. April 15, 2003), citing Stricklana',
466 U.S. 668 (1984).

3 State v. Coleman, 2003 WL 22092724 (Del. Super. Feb. l9, 2003).
4 Coleman, 2003 WL 22092724, at *2, quoting Strickland, 466 U.S. at 689.

5 Coleman, 2003 WL 22092724, at *l, citing State v. Johnson, 1999 WL 743612, at *2
(Del. Super. Aug. 12, 1999).

stated on the record that he had discussions with Vincent about the evidence in the
case, including Vincent’s confession to the crimes that he was alleged to have
committed. While Rule 61 Counsel noted that the physical evidence of the crimes
was slim, any claim that the State had “no case” would be inaccurate Rule 61
Counsel also pointed out that Vincent was given several opportunities to change his
mind about the plea but was adamant on resolving the charges against him by
pleading guilty to two of the four offenses.

In his affidavit, Trial Counsel denied Vincent’s allegation Trial Counsel noted
that the State had the alleged victim’s detailed account of the crimes, Vincent’s
Mirandized confession to those crimes, and an alleged victim who was ready and
willing to testify at trial. Additionally, Trial Counsel noted that the statement that
Vincent alleges that Trial Counsel made to him after he pled guilty would have been
entirely at odds with his assessment of the State’s case against Vincent.

My review of the record does not support Vincent’s allegation The case
against Vincent was strong. First, Vincent confessed to the crimes. At no point does
he allege any errors in his Mirandizea' confession Vincent’s recitation of the crimes
mirrored the victim’s allegations, minus the allegation that he wielded a knife.
Second, the victim was ready, willing and able to testify at trial. Third, Vincent

admitted during his plea colloquy to raping the victim and possessing a deadly

weapon while doing so. This allegation is without merit.
II. Mental Impairment

Vincent claims that he was mentally and emotionally impaired when he pled
guilty. Vincent claims that he was not in a position to responsibly advocate for
himself.

Rule 61 Counsel reviewed this allegation and determined there was no basis
for this claim. Rule 61 Counsel stated that both Trial Counsel and I were well aware
of Vincent’s mental health issues. Rule 61 Counsel pointed out that Trial Counsel
reviewed the medical records from the Department of Correction to make sure that
Vincent was taking his medication Rule 61 Counsel stated that nothing in the record
demonstrated that Vincent lacked any sort of capacity for entering into a plea.
Furthermore, Rule 61 Counsel points out that the plea was a “Guilty But Mentally Ill”
plea.

In his affidavit, Trial Counsel stated that he was aware of Vincent’s mental
health issues. Trial Counsel stated that it was his belief that Vincent was not
impacted by those issues at the time of his plea. Trial Counsel stated that he had a
Psycho-Forensic Evaluator assess Vincent, obtain related records, and develop a plan
of action Vincent was also examined by Dr. Robin Belcher-Timme, a psychologist,

who concluded that at the time of the offense, Vincent’s mental state did not meet the

criteria for a finding of Not Guilty by Reason of Insanity, but did meet the criteria for
a finding of Guilty But Mentally lll. Trial Counsel stated that based upon the report
prepared by Dr. Timme, he was able to obtain a plea of guilty but mentally ill. On the
day of Vincent’s plea, both Trial Counsel and the Psycho-Forensic Evaluator met
with him. Trial Counsel stated that Vincent informed them he was taking his
medications and wanted to take the plea. Trial Counsel stated that both he and the
Psycho-Forensic Evaluator agreed that Vincent was exhibiting rational thinking and
controlled behavior and was competent to take the plea.

Prior to taking Vincent’s guilty plea, I stated that 1 had read and accepted Dr.
Timme’s report. Trial Counsel discussed Vincent’s symptoms and his treatment
regimen with me. During the plea colloquy, I asked Vincent if he had decided to
plead guilty but mentally ill. Vincent responded affirmatively Vincent further
affirmed his understanding of the crimes charged, his desire to resolve the charges,
and the rights he was giving up. I accepted Vincent’s plea as being made knowingly,
intelligently and voluntarily. After reviewing the record, Rule 61 Counsel’s motion,
Trial Counsel’s affidavit, and Vincent’s plea colloquy, nothing has changed my mind
that Vincent knowingly, intelligently and voluntarily accepted the plea. This

allegation is without merit.

III. Plea Agreement

Vincent alleges that he did not receive the sentence that he agreed to in the plea
agreement After reviewing the record, Rule 61 Counsel found that this claim had no
merit Rule 61 Counsel stated that the plea agreement and the corrected Sentencing
Order both show that Vincent’s sentence is exactly what Vincent agreed to in the plea
agreement Trial Counsel also stated in his affidavit that the sentence Vincent
received is the exact one he bargained for. I reviewed Vincent’s plea agreement and
sentence. Vincent did receive the sentence that he agreed to in the plea agreement

I note that Vincent does not state why he thinks the sentence he bargained for
was not the one he received. On November 30, 2017, eight days after l sentenced
Vincent, I corrected Vincent’s Sentencing Order to accurately provide him with 126
days credit of Level 5 time that had been omitted from his prior sentencing order.
This was a benefit to Vincent as it reduced the time he would have to serve af`ter

sentencing. This allegation is without merit

CONCLUSION

Defendant Jeffrey G. Vincent’s Motion for Postconviction relief is DENIED.

IT IS SO ORDERED.

Very truly yours,

////

E. Scott Bradley

bY§‘cV MM

 

10